IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42055

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 879
                                                )
       Plaintiff-Respondent,                    )   Filed: December 30, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ED SMITH, JR.,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Judgment of conviction and unified ten-year sentence with three-year determinate
       term for felony domestic battery with traumatic injury, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.


                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge



PER CURIAM
       Ed Smith, Jr. was convicted of felony domestic battery with traumatic injury, Idaho Code
§§ 18-903(a)(b), 18-918(2). The district court imposed a unified ten-year sentence with a three-
year determinate term. Smith appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Smith’s judgment of conviction and sentence are affirmed.




                                                   2